_- ¥ Case 1:19-cv-01774-ELH Document 1 Filed 06/17/19 Fa 419°0V177 4

FILED ——. ENTERED

LOGGED SES RECEIVED

TUN 17 2019

cNMne VS , BDOOAvG
. AT BALTIMOti:
CLERK, U.S. DISTHCT COURT

wile 2 STA les (\ssSiexs oy Couct™ =e
Rohn Wistvets Q WXQ.cu land

ior West Lembag Street
Se WXY__21201 - 2605

Mere | en \ovoralsle EL \\ UV amQQec

 

 

 

 

KX USA N. Bad in
C asa We TEL - | - 17-7 CR - ©O165-00

—\eos —SaSioe Vo llan®&er!

an Ae Gor tt ean \ae gio Nou C aon \p.2 oV
OSS1SComce > Ow Whoa’ 2] on —_ LA) A TT
acyve S7TeA) in Wivaerene A. olsoe wolsQ Case
DW Ueno Wt, kX haat “hives lost Om \aras. Qe (Low
Q Wows \_ on _L- \nrowes (dd EQ Go Si XQ |

=—T_ undecsvanQ he Courts ve Vanier a
VORA CORSA, \pue ZY u2oul 9) onggces SAR toe etn ‘ing
al\ Ce On me's Ee —\ne VS A noe ANC oC
eae a\\ ay gx daw'g a Creag fen 7 Would)
OSV east nt abut We ss. Ti _- \our en
Now QA, Seow Ther =" Loould \WKe. o\\ = A herd
RT usdre | Mb eeatng cE Cen ed VS cere, “P\ 2A Se

owuise, Noke: Ca WAS Lo KeTuce Reset. WY,

aQQwese, LSC AN lenwood) oF weerey onl! Bn. Fp?

RO GYexX j000, Lite Year NA 17887 Meyrin Bal Basi |
* ISIBS-O1G
  

‘Case_1:19- 774,ELH .D t1 Fil 119.. 2 of 2
INMATE:NAME/NUMBER: i Ks Kevin We AAAS TSS Dito ; "Pais BARE PR 394

' FEDERAL CORRECTIONAL COMPLEX-ALLENWOOD L©:Gi0 go ee
. SS q “han 14 pes | P
PO.BOX_/ O06 | 13 RIN 2039 PM 31

WHITE DEER, PA 17887

 

 

15185-0160
District Court
WTERED ,
eb Se ORVED 101 W Lombard ST | é
1008 52S Attn, HON. Hollander og
| Baltimore, MD 21201-2605 ee
JUN 17 2013 United States s
ee
" AT BALTIMORE er . ¢!
5 DISTHIG] COU
CLEA MGT OF MARNLAN veour

pepe alll} floflethonfllifbon hey lip

me
